                                  1                                                                        JS-6
                                  2
                                  3                                    UNITED STATES DISTRICT COURT
                                  4                                   CENTRAL DISTRICT OF CALIFORNIA

                                  5
                                  6
                                  7      Wendy Magee,
                                                                                          2:20‐cv‐02618‐VAP‐GJSx
                                  8                      Plaintiff,
                                                         v.                                   JUDGMENT
                                  9
                                 10      Nike Retail Services, Inc., et al.,
Central District of California
United States District Court




                                                        Defendants.
                                 11
                                 12
                                 13
                                 14         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                 15         Pursuant to the Order Granting Defendant Nike Retail Services, Inc.’s

                                 16   Motion for Summary Judgment, IT IS ORDERED AND ADJUDGED that the

                                 17   action, Wendy Magee v. Nike Retail Services, Inc., et al., 2:20-cv-02618-

                                 18   VAP-GJSx, is DISMISSED WITH PREJUDICE. The Court orders that such

                                 19   judgment be entered.

                                 20
                                      IT IS SO ORDERED.
                                 21
                                 22
                                         Dated:     6/2/21
                                 23                                                     Virginia A. Phillips
                                                                                   United States District Judge
                                 24
                                 25
                                 26



                                                                               1
